                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

CHARLES SAMUEL JOHNSON JR.                                                            PLAINTIFF

v.                                    Civil No. 4:19-cv-04111

NURSE KING, Miller County Detention Center
(“MCDC”); and CAPTAIN ADAMS, MCDC                                                 DEFENDANTS

                                            ORDER

       Plaintiff, Charles Samuel Johnson Jr., filed this 28 U.S.C. § 1983 action pro se on

September 5, 2019. (ECF No. 1). Before the Court is Plaintiff’s Motion for Judgment against

Defendant Captain Adams. (ECF No. 10). Defendant Adams has filed a Response. (ECF No.

12).

       On September 6, 2016, this Court entered an order directing service on Defendants. (ECF

No. 6). This order directed Defendants to answer within 21 days from the date of service. Id.

Plaintiff asks the Court to enter judgment in his favor because he claims Defendant Adams failed

to file his answer within 21 days from the date the Court ordered service. (ECF No. 10). However,

Federal Rule of Civil Procedure 12(a)(1)(A)(i) requires Defendants to file an answer within 21

days after being served with a summons and complaint, not the date the Court orders service.

       Defendant Adams was served on September 16, 2016. (ECF No. 12). Defendants filed

their answer on October 1, 2019, which is well within the 21-day timeframe set forth in the Federal

Rules. (ECF No. 9). Accordingly, Plaintiff’s Motion for Judgment (ECF No. 10) is DENIED.

       IT IS SO ORDERED this 15th day of October 2019.

                                             /s/   Barry A. Bryant
                                             HON. BARRY A. BRYANT
                                             UNITED STATES MAGISTRATE JUDGE
